     0:20-cv-02374-TMC-PJG            Date Filed 08/04/20     Entry Number 9        Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Jerome Curry,                                     )          C/A No. 0:20-2374-TMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )           ORDER REGARDING
                                                  )        AMENDMENT OF COMPLAINT
Carolina Center for Occupational Health; Al       )
Cannon County Jail,                               )
                                                  )
                               Defendants.        )
                                                  )

       Plaintiff Jerome Curry, a self-represented state pretrial detainee, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915

and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure

the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff, an inmate in the Al Cannon Detention Center in Charleston County, 1 brings this

action pursuant to 42 U.S.C. § 1983 alleging various conditions of his confinement violate his civil

rights. Plaintiff indicates that officers have him denied access to water, food, phone calls, showers,

and bathroom facilities for varying periods time. Plaintiff claims he was placed in lockup for

exercising his unspecified First Amendment rights where he had to “sleep on steel” and a stone

floor. (Compl., ECF No. 1 at 7.) Plaintiff also claims he has been denied his mental health

medication despite a court order establishing his need for the medication. He further claims he




       1
           Incorrectly named in the caption of the Complaint as “Al Cannon County Jail.”
                                             Page 1 of 6
      0:20-cv-02374-TMC-PJG         Date Filed 08/04/20       Entry Number 9       Page 2 of 6




was denied any medical care for his hernia. The only two defendants Plaintiff names are Al

Cannon County Jail and Carolina Center for Occupational Health, the apparent private medical

care provider for the detention center. He seeks damages and to be transferred to a different prison.

II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

        To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.



                                            Page 2 of 6
    0:20-cv-02374-TMC-PJG           Date Filed 08/04/20       Entry Number 9        Page 3 of 6




       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Here, the named defendant Al Cannon County Jail is not a “person” amenable to suit under

§ 1983 because it is an inanimate facility and not a person. It is well-settled that only “persons”

may act under color of state law; therefore, a defendant in a § 1983 action must qualify as a

“person.” See 42 U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (noting

that for purposes of § 1983 a “person” includes individuals and “bodies politic and corporate”).

Courts have held that inanimate objects such as buildings, facilities, and grounds are not “persons”

and do not act under color of state law. See e.g. Nelson v. Lexington Cty. Det. Ctr., C/A No. 8:10-

2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26, 2011) (finding that the plaintiff failed to

establish that the Lexington County Detention Center, “as a building and not a person, is amenable



                                             Page 3 of 6
    0:20-cv-02374-TMC-PJG           Date Filed 08/04/20       Entry Number 9       Page 4 of 6




to suit under § 1983”); see also Brooks v. Pembroke City Jail, 722 F. Supp. 1294, 1301 (E.D.N.C.

1989) (“Claims under § 1983 are directed at ‘persons’ and the jail is not a person amenable to

suit.”). Because the Al Cannon County Jail is not an individual or corporate body amenable to suit

under § 1983, Al Cannon County Jail is subject to summary dismissal for failure to state a claim

upon which relief can be granted.

       Also, Plaintiff fails to plausibly allege that Defendant Carolina Center of Occupational

Health violated his rights. Carolina Center of Occupational Health appears to be a private

corporation. To plausibly allege that a private entity is liable for a constitutional violation under

§ 1983, a plaintiff must plead facts that could demonstrate that an official policy or custom of the

corporation caused the alleged deprivation of federal rights. Austin v. Paramount Parks, Inc., 195

F.3d 715, 728 (4th Cir. 1999) (providing that a private corporation cannot be held liable on

respondeat superior theories of liability based on the actions of its employees). Here, Plaintiff

fails to plead any facts indicating that a policy or custom of the Carolina Center of Occupational

Health caused the purported constitutional deprivations. Accordingly, Plaintiff’s Complaint fails

to state a claim against the Carolina Center of Occupational Health upon which relief can be

granted.

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure




                                            Page 4 of 6
    0:20-cv-02374-TMC-PJG            Date Filed 08/04/20       Entry Number 9         Page 5 of 6




15(a) that corrects the deficiencies identified above. 2 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.


                                               __________________________________________
August 4, 2020                                 Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE


        Plaintiff’s attention is directed to the important WARNING on the following page.




       2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                             Page 5 of 6
   0:20-cv-02374-TMC-PJG           Date Filed 08/04/20      Entry Number 9       Page 6 of 6




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 6 of 6
